DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
Applicants' arguments, filed 05/05/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 11-15 remain rejected under 35 U.S.C. 103 as being unpatentable over Rinne et al., (Arteriscler Thromb Vasc Biol. 2018) in view of Li et al., (Journal of Nutritional Biochemistry, pub. Online 28 Sep. 2017) and further in view of Della Valle et al., (US 2015/0265568).
	Rinne et al. teaches, “palmitoylethanolamide protects against atherosclerosis by promoting an anti-inflammatory and proresolving phenotype of lesional macrophages, representing a new therapeutic approach to resolve arterial inflammation” (Conclusions, p. 2562).
	Palmitoylethanolamide demonstrated reduction in plaque formation in early atherosclerosis (p. 2565, right col. last paragraph). Treatment “significantly reduced atherosclerotic lesion size at the level of the aortic root” (p. 2566, left col.)
	Palmitoylethanolamide also reduced vascular inflammation and promoted plaque stability in advanced atherosclerosis (p. 2566, right col.).  Data indicate, “palmitoylethanolamide restrains plaque progression in advanced atherosclerosis without affecting plasma cholesterol levels” (p. 2568, left col., 1st para.).
	Since palmitoylethanolamide attenuates atherosclerotic plaque formation it would have been obvious to administer an effective amount of palmitoylethanolamide to human and animal patients for treatment of diseases of arteries and arterioles associated with aging and primary dysmetabolic disease.

	Rinne et al. does not teach Rutin.

Li et al. teaches that “rutin may be an effective therapy for diabetic atherosclerosis” insofar as it “decreased the atherosclerotic burden and senescent cell number and increased the VSMC [vascular smooth muscle cell] ratio in aortic root plaque” and “attenuates atherosclerosis burden and stabilizes plaque by improving metabolic disturbance and alleviating premature senescence of VSMCs” (Abstract)
Generally, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose; the idea of combining them flows logically from their having been individually taught in prior art. See MPEP 2144.06.  Thus, combining the palmitoylethanolamide of Rinne et al. with the rutin of Li et al. as claimed in the instant invention would have been prima facie obvious since they are both taught to be useful for treating atherosclerosis.

The combination of Rinne et al. and Li et al. does not teach co-micronization.

Della Valle et al. teaches pharmaceutical compositions “containing N-palmitoylethanolamide for the control of the inflammatory and/or neuropatic pain of various origin” (Abstract).  The compositions are said to be useful for treating “dysmetabolic” diseases (p. 2, para. [0027]). Thus, the patient population for administration includes humans and animals having diseases of arteries and arterioles associated with aging and primary dysmetabolic diseases.
The palmitoylethanolamide (PEA) is taught to be combined with an “antioxidant compound” (Id.), where antioxidant compounds include “rutin” (p. 1, para. [0010]).  The antioxidants, such as rutin, are also taught to be “co-micronized with palitoylethanolamide” (p. 2, para. [0024]).

The pharmaceutical compositions of Della Valle et al. are taught to be “formulated for an oral, buccal, or rectal administration” (p. 2,para. [0034]), as per claim 13, which satisfies the claimed method step of administering an effective amount of the composition, as per claims 10-11.  

	The prior art also teaches “a markedly synergistic effect of the combination of PEA, in particular PEA-um, and LAC, above all when in association with an antioxidant” (p. 3, para. [0046]).  Accordingly, the artisan would have expected synergy from the combination of palmitoylethanolamide and rutin.
	The compositions “comprise palmitoylethanolamide in weight percentages ranging between 20 and 35%, L-acetylcarnitine in weight percentages between 20 and 55%, and one or more compounds with antioxidant activity in total weight percentages ranging between 0 and 20%” (p. 2, para. [0021]) (claim 9).
		
	Della Valle et al. teaches a specific embodiment of a tablet for oral use comprising “200.0 mg PEA-m (co-micronized with Quercitin), 25.0mg Quercetin (co-micronized with PEA-m), 300.0 mg LAC, 90.0 mg Microcrystalline Cellulose, 65.0 mg Croscarmellose sodium, 15.0 mg Polyvinylpyrrolidone, 4.0 mg Magnesium stearate” (Example D at p. 3), as per claims 12-15.  
	Note: Rutin (Quercitin-3-O-β-rutinoside) is a glycosidated conjugate of Quercitin.
	Here the ratio of PEA to antioxidant is 8:1, as per claim 4.  Accordingly, it would have been obvious for the PEA/Rutin ratio to fall within the claimed range of 10:1 and 1:1.
The PEA-m is taught to have “a particle size ranging between 2.0 and 10.0 µm (p. 2, para. [0016]), as per claim 2-3.
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to co-micronize palmitoylethanolamide and rutin based on this art recognized suitability and the art recognition of micronization as “an appropriate from” (see Della Valle et al. at  p. 1, para. [0005])

2) Claims 6, 8 remain rejected under 35 U.S.C. 103 as being unpatentable over Rinne et al., (Arteriscler Thromb Vasc Biol. 2018) in view of Li et al., (Journal of Nutritional Biochemistry, pub. Online 28 Sep. 2017) and further in view of Della Valle et al., (US 2015/0265568) as applied to claims 1-4, 9, 11-15 above, and further in view of Giuliani et al., (US 2016/0030500).
	The combination of Rinne et al., Li et al., and Della Valle et al., which is taught above, differs from claims 6, 8 insofar as it does not teach antioxidants with a triterpene structure or hydroxytyrosol.

	Giuliani et al. compositions “for pharmaceutical or nutritional or cosmetic use, formulated for oral or topical use and possessing antioxidant activity against free radicals” (Abstract).  Giulani et al. identifies maslinic acid and hydroxytryosol for their antioxidant properties (p. 1, para. [0005]), teaching “it is found that this antioxidant capacity increases through the addition of the polyphenols and of the other ingredients” (Id.).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	Since Della Valle et al. teaches adding antioxidants, generally, to its compositions, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add maslinic acid (antioxidant with a triterpene structure) and hydroxytryosol to the compositions of Dell Valle et al. based on their recognized suitability for its intended use as antioxidants, as taught by Giuliani et al.

Response to Arguments
Applicant’s argument was addressed in the advisory action filed 05/13/2022

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612